Exhibit 10.27.1

AMENDMENT NO. 1 to

CAPITAL MAINTENANCE AGREEMENT

This Amendment No. 1, dated as of December 1, 2013, by and between General
Electric Capital Corporation, a Delaware Corporation (“GECC”) and Union Fidelity
Life Insurance Company, a Kansas-domiciled stock life insurance company
(“UFLIC”).

WHEREAS, GECC and UFLIC are parties to that certain Capital Maintenance
Agreement dated as of January 1, 2004 (the “CMA”); and

WHEREAS, after the date of the CMA, UFLIC changed its state of domicile from
Illinois to Kansas pursuant to a redomestication effective as of December 31,
2011, which redomestication was approved by each of the Illinois Department of
Insurance and the Kansas Department of Insurance, respectively; and

WHEREAS, GECC and UFLIC wish to amend the CMA to change certain references to
UFLIC’s domiciliary regulator from Illinois to Kansas, in order to reflect the
fact that UFLIC is now a Kansas domiciled insurer;

NOW, THEREFORE, the parties hereto agree as follows:

1.     Section 4 of the CMA shall be revised to read in its entirety as follows:

“Termination. This agreement shall terminate (i) on the date as of which all of
the obligations of UFLIC under the Reinsurance Agreements are fully and finally
discharged or (ii) by agreement of the parties hereto with prior written consent
of the Ceding Companies and the insurance regulatory authorities of Delaware,
Kansas, New York and Virginia, or any successor domestic insurance regulatory
agencies having domiciliary regulator powers with respect to any of the Ceding
Companies or UFLIC, respectively (the “Domestic Regulators”).”

2.     Section 6 of the CMA shall be revised to read in its entirety as follows:

“Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Kansas, irrespective of
the choice of law principles of the State of Kansas. Any proceeding to resolve a
dispute arising out of or related to this Agreement may be brought in any
Federal or state court in Delaware, Kansas, New York or Virginia. The parties
consent to service and jurisdiction of such courts.”

3.     Section 8 of the CMA shall be revised to change the address for providing
notice to UFLIC to the following:

Union Fidelity Life Insurance Company

7101 College Boulevard, 14th Floor

Overland Park, Kansas 66210

Attn: Chief Financial Officer

With a copy to:

Union Fidelity Life Insurance Company

135 N. Pennsylvania St., Suite 1800

Indianapolis, Indiana 46204

Attn: General Counsel

4.     Except as provided in this Amendment No, 1, no other provision of the CMA
shall be modified or revised. All capitalized terms used in this Amendment and
not defined herein shall have the meaning assigned to such terms in the CMA.



--------------------------------------------------------------------------------

5.     This Amendment No. 1 shall be effective as of December 1, 2013, subject
to receipt of consent to this Amendment No. 1 from the Ceding Companies and the
insurance regulatory authorities of Delaware, Illinois, Kansas, New York and
Virginia, as indicated by the signatures provided below.

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be executed
and delivered as of the day and year first written above by their respective
duly authorized officers.

GENERAL ELECTRIC CAPITAL CORPORATION

 

By:

/s/ Dan Janki

Name: 

Dan Janki

Its:

Treasurer

UNION FIDELITY LIFE INSURANCE COMPANY

 

By:

/s/ Ronald D. Peters

Name: 

Ronald D. Peters

Its:

President

Consented and agreed to by:

GENWORTH LIFE INSURANCE COMPANY (f/k/a/ GENERAL ELECTRIC CAPITAL ASSURANCE
COMPANY)

 

By:

/s/ Thomas E. Duffy

Name: 

Thomas E. Duffy

Its:

Vice President

GENWORTH LIFE INSURANCE COMPANY OF NEW YORK (f/k/a GE CAPITAL LIFE ASSURANCE
COMPANY OF NEW YORK, and merged with AMERJCAN MAYFLOWER LIFE INSURANCE COMPANY
OF NEW YORK)

 

By:

/s/ Thomas E. Duffy

Name: 

Thomas E. Duffy

Its:

Senior Vice President

GENWORTH LIFE AND ANNUITY INSURANCE COMPANY (f/k/a GE LIFE AND ANNUITY ASSURANCE
COMPANY, and merged with FEDERAL HOME LIFE INSURANCE COMPANY AND FIRST COLONY
LIFE INSURANCE COMPANY)

 

By:

/s/ Thomas E. Duffy

Name: 

Thomas E. Duffy

Its:

Senior Vice President



--------------------------------------------------------------------------------

DELAWARE DEPARTMENT OF INSURANCE

 

By:

/s/ Linda Sizemore

Name: 

Linda Sizemore

Its:

Director of Company Regulation

ILLINOIS DEPARTMENT OF INSURANCE

 

By:

See Exhibit A

Name: 

 

Its:

 

KANSAS INSURANCE DEPARTMENT

 

By:

/s/ Kenneth Abitz

Name: 

Kenneth Abitz

Its:

Director of Financial Surveillance

NEW YORK DEPARTMENT OF FINANCIAL SERVICES

 

By:

See Exhibit B

Name: 

 

Its:

 

VIRGINIA BUREAU OF INSURANCE

 

By:

See Exhibit C

Name: 

 

Its:

 



--------------------------------------------------------------------------------

Exhibit A

Illinois Department of Insurance

 

 

PAT QUINN

Governor

     

        ANDREW BORON

        Director

May 13, 2014

Ms. Nancy M. Liu

Assistant General Counsel

Union Fidelity Life Insurance Company

Administrative Office

4636 Somerton Road, Building 8

Trevose, PA 19053

 

RE: Union Fidelity Life Insurance Company (UFLIC)

     Request for Consent to Amend Capital Maintenance Agreement (CMA) and

     Supplemental CMA Agreement

Dear Ms. Liu:

The Illinois Department of Insurance (DOI) has received and reviewed your
request dated April 10, 2014 in which UFLIC is requesting DOI’s consent to
amendment #1 to both the CMA and Supplemental CMA Agreement.

Pursuant to the CMA and the Supplemental CMA, both agreements require Illinois
DOI to consent to any amendments or modification due to UFLIC being a domestic
company at the time the agreements were entered into. UFLIC re-domiciled to
Kansas in 2011. Therefore, Illinois DOI has no objections to the proposed
amendments which will now allow the domiciled state to regulate the agreements.

If you have any questions or comments regarding this notice, please contact
Alesia Pierce, L/A&H Financial Analyst, at Alesia.Pierce@lllinois.gov or at
(217)782-1777.

Sincerely,

/s/ Andrew Boron

Andrew Boron

Director

AB: ap

320 West Washington St.

Springfield, Illinois 62767-0001

(217) 782-4515



--------------------------------------------------------------------------------

Exhibit B

 

LOGO [g840962g03z75.jpg]

September 18, 2014

Nancy M. Liu

Assistant General Counsel

Union Fidelity Life Insurance Company

4636 Somerton Road, Building 8

Trevose, PA 19053

 

Re: Amendment No. 1 to Capital Maintenance Agreement by and between General
Electric

     Capital Corporation and Union Fidelity Life Insurance Company (“UFLIC”)—Our
File

     Number 49388                                        
                                         
                                                

Dear Ms. Liu:

We have completed our review of the proposed Amendment to the Capital
Maintenance Agreement between General Electric Capital Corporation and Union
Fidelity Life Insurance Company. The submission was made pursuant to Section 12
of the Agreement whereby prior written consent is required from the domestic
regulator for an amendment. Genworth Life Insurance Company of New York, a
domestic life insurer, is a party to the Agreement.

Amendment No. 1 changes certain references to UFLIC’s domiciliary state from
Illinois to Kansas. UFLIC re-domiciled from Illinois to Kansas in 2011.

Based upon our review of the submission and in reliance upon the facts and
representations contained therein, we have no objection to the Amendment. To
complete our file, kindly submit an executed copy of Amendment to the Life
Bureau. Please refer to the captioned file number in future submissions
regarding this Amendment.

Very truly yours,

/s/ George Brady

George Brady, CFE, CIE

Supervising Insurance Examiner

Life Bureau

(212) 480-4933 | ONE STATE STREET, NEW YORK, NY 10004-1511 | WWW.DFS.NY.GOV



--------------------------------------------------------------------------------

Exhibit C

 

LOGO [g840962g38y52.jpg]

September 12, 2014

Ms. Nancy M. Liu

Assistant General Counsel

Union Fidelity Life Insurance Company

Administrative Office

4636 Somerton Road, Building 8

Triose, PA 19053

Dear Ms. Liu:

I am in receipt of your letter dated April 10, 2014 concerning a Request for
Consent to Amendment to Capital Maintenance Agreement for Union Fidelity Life
Insurance Company (UFLIC). The purpose of the amendments is represented to be to
change certain references to UFLIC’s domiciliary state from Illinois to Kansas.
UFLIC re-domiciled from Illinois to Kansas in 2011. You may accept this letter
as documentation that this department has no objection to the amendments as
outlined in your April 10, 2014 letter. Please let me know if you have any
questions.

Sincerely,

/s/ Edward J. Buyalos, Jr.

Edward J. Buyalos, Jr. CFE, CPA, CPCU

Chief Financial Auditor

Financial Regulation Division

804-371-9605